08/02/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs July 12, 2022

        STATE OF TENNESSEE v. CHRISTOPHER JAMES CARBIN

                  Appeal from the Criminal Court for Shelby County
                    Nos. 85-06415, 85-06420 Lee V. Coffee, Judge
                      ___________________________________

                           No. W2021-01082-CCA-R3-CD
                       ___________________________________


Petitioner, Christopher James Carbin, appeals the trial court’s denial of his “Motion for
Order Compelling Discovery,” which he filed regarding his 1986 Shelby County
convictions for attempted second degree burglary, carrying burglar’s tools, and receiving
stolen property. Upon review, we conclude that we are without jurisdiction to address the
merits of the instant case, and the appeal is dismissed.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and JOHN W. CAMPBELL, SR., JJ., joined.

Christopher James Carbin, Holly Springs, Mississippi, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                          Factual and Procedural Background

       From the limited record before us, it appears that, on August 29, 1986, Petitioner
pled guilty in the Criminal Court of Shelby County to attempted second degree burglary in
case no. 85-06420, carrying burglar’s tools in case no. 85-06415, and receiving stolen
property in case no. 86-02151. Pursuant to a plea agreement, the trial court sentenced
Petitioner, as a Range I standard offender, to concurrent sentences of one year for attempted
second degree burglary, one year for carrying burglar’s tools, and two years and six months
for receiving stolen property, and the trial court ordered that Petitioner serve his sentence
in the workhouse. Each of the judgments of conviction indicates that Petitioner was
“rendered infamous” based on his conviction. Following the entry of the judgments of
conviction, Petitioner did not file any appeals challenging the convictions or sentences.

       On April 14, 2020, Petitioner filed a “Petition for Order to Show Cause,” requesting
that the State “clarify” whether his three prior Tennessee convictions were felony
convictions and whether the prior Tennessee convictions could be used “as enhancement
elements without being properly certified in 1986.” Petitioner explained that, in April
1988, he had pled guilty to numerous offenses in the Circuit Court of Tate County,
Mississippi and that the trial court in Mississippi had used his prior Shelby County
convictions to sentence him as a habitual offender “within the meaning of Section 99-18-
61 of [Mississippi Criminal] Code[.]” Petitioner asserted that records from Tennessee that
were submitted to the Mississippi trial court did not indicate that the prior Shelby County
convictions were felony convictions, and he argued that the Mississippi court “neglected
to follow” the “definition of the [three] convictions in Tennessee.” Petitioner further
asserted that the Tennessee records had not been properly certified and should not have
been accepted as evidence of his prior convictions.1 As relief, Petitioner requested that the
State issue “a clarification letter, acknowledging that the [three] prior convictions in
Tennessee [were] not felonies to be used for enhancement purposes.”

       On June 25, 2020, Petitioner filed a “Motion for Order Compelling Discovery, M.
R. Civ. Pro (36) (37).”2 In the motion, Petitioner alleged that the State had failed to file an
answer to his “Petition for Order to Show Cause” and failed to permit inspection of
materials. Petitioner requested that the trial court enter “an order compelling an answer, or
a designation, or an order compelling inspection in accordance of the request.”

        On August 16, 2021, the trial court filed an “Order Denying Motion for Discovery.”
In its order, the trial court noted that Petitioner failed to “allege exactly what discovery
[was] needed and the purposes for any discovery” and that Petitioner did not have “any
matters pending in the trial or appellate courts.” The trial court found that the State was

        not required to furnish a petitioner with a trial transcript for purposes of
        exploring the possibility of filing post-conviction or collateral petitions.
        Jones v. State, 457 S.W.2d 869 ([Tenn.] 1970); Dotson v. State, 477 S.W.2d
        763 (Tenn. Crim. App. 1971); McCracken v. State, 529 S.W.2d 724 (Tenn.
        Crim. App. 1971); Avant v. State, 577 S.W.2d 471 (Tenn. Crim. App. 1978).

        1
         Petitioner acknowledges, however, that his trial counsel in Mississippi did not object to the
admission of the Tennessee records at sentencing on the Mississippi offenses.
       2
         It appears from the motion that Petitioner is citing to the Mississippi Rules of Civil Procedure.
                                                  -2-
The court found that Petitioner had “not alleged why such records [were] necessary” and
that the court was “not in possession of any discovery materials.”3 Petitioner now appeals.

                                                 Analysis

       On appeal, Petitioner reiterates the allegations made in his “Petition for Order to
Show Cause” and “Motion for Order Compelling Discovery,” again seeking “full
discovery” of the records relating to his prior Shelby County convictions. The State
responds that the appeal should be dismissed because Petitioner does not have an appeal as
of right.

       Rule 3(b) of the Tennessee Rules of Appellate Procedure grants defendants the right
to appeal any number of matters but does not contemplate an appeal as of right from an
order denying a motion for discovery. Rule 3(b) states:

               In criminal actions an appeal as of right by a defendant lies from any
        judgment of conviction entered by a trial court from which an appeal lies to
        the Supreme Court or Court of Criminal Appeals: (1) on a plea of not guilty;
        and (2) on a plea of guilty or nolo contendere, if the defendant entered into a
        plea agreement but explicitly reserved the right to appeal a certified question
        of law dispositive of the case pursuant to and in compliance with the
        requirements of Rule 37(b)(2)(A) or (D) of the Tennessee Rules of Criminal
        Procedure, or if the defendant seeks review of the sentence and there was no
        plea agreement concerning the sentence, or if the issues presented for review
        were not waived as a matter of law by the plea of guilty or nolo contendere
        and if such issues are apparent from the record of the proceedings already
        had. The defendant may also appeal as of right from an order denying or
        revoking probation, an order or judgment entered pursuant to Rule 36 or Rule
        36.1, Tennessee Rules of Criminal Procedure, from a final judgment in a
        criminal contempt, habeas corpus, extradition, or post-conviction
        proceeding, from a final order on a request for expunction, and from the
        denial of a motion to withdraw a guilty plea under Tennessee Rules of
        Criminal Procedure 32(f).

Tenn. R. App. P. 3(b). As noted by the State, the instant appeal does not fall under any of
the circumstances available for a direct appeal for a defendant. Because this case does not
fall within the purview of Rule 3, we conclude that we lack jurisdiction to consider the
        3
           The trial court also noted that, even if it were to consider the “Motion for Order Compelling
Discovery, M. R. Civ. Pro (36) (37)” as a “pro se request for post-conviction relief and appointment of
counsel,” the applicable statute of limitations would bar the petition as it was filed over thirty-three years
after his convictions became final.
                                                    -3-
matter, and the appeal must be dismissed. See James William Taylor, a.k.a. Lutfi Shafq
Talal v. State, No. M2009-02170-CCA-R3-CO, 2010 WL 5343315, at *2 (Tenn. Crim.
App. Dec. 20, 2010) (noting that “the judgment denying the petitioner’s motion is not
covered by Rule 3; therefore, the petitioner does not have an appeal as of right from the
denial”), no perm. app. filed; see also Timothy A. Baxter v. State, No. W2019-00590-CCA-
R3-CD, 2020 WL 41926, at *2 (Tenn. Crim. App. Jan. 3, 2020) (dismissing the defendant’s
appeal after concluding that Rule 3(b) did not provide an appeal as of right from an order
denying a motion to alter or amend), no perm. app. filed.

                                      Conclusion

      Based on the foregoing, the appeal is dismissed for lack of jurisdiction.


                                             ____________________________________
                                             ROBERT L. HOLLOWAY, JR., JUDGE




                                          -4-